Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 recites the limitation "the trigger" in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim or the claims it depends on.  It is not clear whether a step of transmitting a trigger is needed in these claims in order to provide an antecedent basis for “the trigger.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2020/0068486 A1).
Asterjadhi (Figure 6) teaches the access point transmitting beacons (step 620) on a discovery channel and the wireless station using the discovery channel to associate (steps 645-655) with the access point (Figure 6).  Asterjadhi does not explicitly teach switching from the discovery channel to a scheduled access channel to provide wireless communication between the AP and STA based on traffic condition and a bandwidth requirement.  However, Asterjadhi does teach to switch from the discovery channel to a primary channel using post-association procedures (paragraph 0092), wherein an inter-station communications manager uses a scheduler for controlling communications with stations in order to mitigate interference using beamforming/joint transmissions (paragraph 0167).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the primary channel as a scheduled access channel to mitigate interference for the reason that Asterjadhi uses a scheduler to mitigate interference.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method for providing a mode of wireless local area network (WLAN) operation (Asterjadhi’s Figure 6) comprising: 
sending beacons from an access point (AP) in a discovery channel (Step 620 where the FILS Discover Frame is a periodic beacon in paragraph 0116 transmitted on the discovery channels 605-b/c); 
sending an association request from a wireless station (STA) to the AP over the discovery channel (Step 645); 
receiving an association response from the AP at the STA over the discovery channel in response to the association request (Step 650); and 
after associating with the AP, switching between the discovery channel and a scheduled access channel to provide wireless communication between the AP and the STA based on a traffic condition and a bandwidth requirement (Asterjadhi teaches switching from discovery channel to a primary channel using post-association procedures in paragraph 0092, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Asterjadhi’s scheduler in paragraph 0167 to provide a scheduled access to the primary channel and that interference/beamforming/joint transmissions are based on traffic condition and bandwidth requirement).

2. The method of claim 1, wherein the discovery channel and scheduled access channel may belong to either a single frequency band (Discovery channel may be a primary channel in paragraph 0092) or a dual frequency band including 6 GHz frequency (Multiple frequency bands for the discovery channel and data access channels including 2.4, 5 or 6 GHz in paragraph 0119).

3. The method of claim 1, wherein the AP and the STA exchange trigger signals and data during a scheduled access period (Trigger frame with random access resource units (i.e. resource units to transmit data) in paragraph 0119).

14. A wireless local area network (WLAN) system comprising: 
an access point (AP); a wireless station (STA); and a WLAN communication network (Asterjadhi’s Figure 6)  operating a discovery channel and a scheduled access channel to provide wireless communication between the AP and the STA, wherein, after associating with the AP (Association steps 645-650), the STA is configured to switch between the discovery channel and the scheduled access channel to provide wireless communication between the AP and the STA based on a traffic condition and a bandwidth requirement (Asterjadhi teaches switching from discovery channel to a primary channel using post-association procedures in paragraph 0092, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Asterjadhi’s scheduler in paragraph 0167 to provide a scheduled access to the primary channel and that interference/beamforming/joint transmissions are based on traffic condition and bandwidth requirement).

15. The WLAN system of claim 14, wherein the discovery channel and scheduled access channel may belong to either a single frequency band (Discovery channel may be a primary channel in paragraph 0092) or a dual frequency band including 6 GHz frequency (Multiple frequency bands for the discovery channel and data access channels including 2.4, 5 or 6 GHz in paragraph 0119).

16. The WLAN system of claim 14, wherein the AP and STA exchange trigger signals and data during a scheduled access period as determined by the MU EDCA mode (Trigger frame with random access resource units (i.e. resource units to transmit data) in paragraph 0119).

Allowable Subject Matter
Claims 4, 5, 8-13 and 17-20 are allowed.
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record such as Lou et al. (US 2020/00373556 A1) teach the MU EDCA WLAN which sends a buffer status report and an acknowledgment that starts a timer; however, Lou does not teach the features of associating with an AP at a request from a wireless station on a discovery channel to provide a multi-user enhanced distributed channel access mode between the AP and the STA using a scheduled access channel (emphasis added).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 12, 2021